DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 is missing a period at the end thereof.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of independent claims 1 and 21 have been recited to include a Markush group from which the compressed material is selected.  Within this group, Applicant claims ‘a foam.’  New claims 30 and 33 each recite “wherein the compressed material comprises reticulated foam.”  Although independent claims 1 and 21 recite ‘a foam,’ the compressed material has not been positively required to be a foam in either of dependent claims 30 or 33, and, as such, it is unclear if Applicant is intending to further define the foam of independent claims 1 and 21 as reticulated foam. If so, for clarification, Applicant is advised to amend each of dependent claims 30 and 33 as -wherein the compressed material comprises a foam, and wherein the foam comprises reticulated foam.-
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7-9, 12, 13, 21, 22, 24, 27-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. (US 2009/0264321 – cited previously) in view of Belcher et al. (US 2016/0340569 – cited previously) and Agrawal et al (US 2012/0067587- cited previously) or Watson et al. (US 2017/0275965 – cited previously) and Fischer et al. (US 3,870,668 – cited previously) or Shahsavari et al. (US 2017/0088431 – cited previously).
With respect to independent claim 1, Showalter et al. discloses a method comprising: forming a compressed lost circulation material by placing a binding material comprising a salt onto a compressed material ([0045], wherein a salt is disclosed as placed on an expandable polymer, i.e., a material in a “compressed” state); introducing a treatment fluid that comprises a base fluid ([0072], i.e. injection water) and the compressed lost circulation material ([0015], wherein the unexpanded size of the base microparticle is disclosed as maintained by the shell of encapsulation, thereby providing for a compressed lost circulation material) into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone ([0063]; [0068], wherein a thief zone is disclosed), the compressed lost circulation material comprising a combination (the Examiner notes p. 6, l. 12-13 and 29-31 of the specification as filed wherein the combination of a binding material and a compressed material is noted as formed by depositing/coating the compressed material with the binding material) of the binding material ([0015], i.e., the shell of encapsulation; [0045], wherein the encapsulation material forms a shell and bonds to the polymer microparticles, and, thereby is deposited/coated thereon) and the compressed material ([0015], the maintained size of the micro-particle noted above); allowing the binding material to at least partially degrade or dissolve ([0045], wherein the shell breaks upon exposure to activating conditions; [0070], wherein degradable materials for the shell are disclosed to degrade); and allowing the compressed lost circulation material to at least partially expand in the subterranean formation ([0015], wherein the base microparticle expands by absorbing the injection fluid/water).
With regard to wherein the manner in which such a salt is placed onto the lost circulation material, Showalter suggests exemplary encapsulation methods to include emulsion-based techniques, spray drying, spray coacervation, Wurster process, interfacial polymerization, in situ polymerization, desolvation or a combination of different methods ([0045]).  The reference, however, fails to explicitly disclose wherein the binder is crystalized or precipitated onto a compressed material as claimed.  Belcher et al. teaches delivery of materials to an underground oil field wherein such are encapsulated in a shell prior to release in the oil field (abstract).  One example of such a precipitated encapsulant is a salt which is formed by precipitating such onto a well treatment agent from a mixture of the well treatment agent with calcium chloride and sodium carbonate ([0082]).  Release of such encapsulated treatment agents is further suggested as controlled as the calcium carbonate encapsulate can be dissolved under pH control, thereby enabling delivery of the agent to a target ([0081]).
Since Showalter et al. discloses the use of a salt encapsulant which may be applied to the expandable polymer by a variety of techniques and Belcher et al. suggests a method of forming a carbonate shell used to encapsulate a well treatment material, it would have been obvious to one having ordinary skill in the art to try forming such a salt shell around the expandable polymer of Showalter et al. as suggested by Belcher et al., i.e., by crystallizing or precipitating a binding material comprising a salt, in order to yield a dissolvable carbonate shell on the compressed material that can be released upon triggering so as to release the compressed lost circulation material of Showalter et al. at its intended target location for expansion thereat.  
Showalter et al. discloses wherein an expandable polymer is used as the compressed material within the binder material.  The reference, however, fails to disclose another material for the compressed material and therefore fails to explicitly disclose a material as claimed.  Agrawal et al. teaches expandable polymers used in a well wherein such expand to conform to the shape of the borehole, i.e. the surroundings, thereof wherein such expandable materials include foam ([0012]).  Since Agrawal et al. suggests expandable foam as a type of expandable polymer, it would have been obvious to one having ordinary skill in the art to try an expandable foam in the method of Showalter et al. since such is a known alternative to expandable polymers and capable of expanding to seal off surroundings in the well.  Alternatively, Watson et al. teaches a compressed material within a degradable encapsulant for use in a wellbore wherein the compressed material may be a fiber, fabric, foam or sponge ([0152]-[0154]) and can include materials such as nylon or a polyester ([0028]).  It would have been obvious to one having ordinary skill in the art to try an expandable material such as those suggested by Watson et al. in place of the expandable polymer of Showalter et al. since such are known options of materials that can be contained in a compressed state for subsequent expansion downhole at a location that is intended to be plugged therewith and one having ordinary skill would recognize such as an alternative material suitable for use in achieving such a purpose.
Showalter et al. further discloses wherein the compressed lost circulation material has an average particle size distribution and density to allow for efficient propagation through the pore structure of the hydrocarbon matrix rock ([0015]), as well as wherein the expanded form thereof is engineered to have a particle size distribution that allows it to impede the flow of injected fluid in the pore structure ([0017]), wherein the particles are free to expand so as to plug thief zones ([0072]).  The reference, however, is silent as to wherein upon introduction, the compressed lost circulation material comprises a plurality of particulates having what the instant specification defines as a substantially uniform particle size distribution, i.e., a plurality of particulates wherein the standard deviation of the particle sizes thereof is within 30% of the mean particle size. 
Fischer et al. teaches particles used in well treatment applications as fluid loss additives (abstract) wherein the particles that are used in diverting and plugging applications are disclosed to be of a uniform size (col. 7, l. 39-42).  Since Showalter et al. discloses wherein the particles are used for diverting and plugging, as well as wherein the particle size distribution is such that efficient propagation through the pore structure of the hydrocarbon matrix rock is allowed for, and Fischer et al. teaches a uniform particle size distribution used to allow for plugging/diverting particles to provide for diversion/plugging in a hydrocarbon matrix, it would have been obvious to one having ordinary skill in the art to try a uniform particle size distribution in the method of Showalter et al. since such a size distribution is known for use in well plugging and diversion applications and thus would be capable of efficient propagation through a hydrocarbon formation by virtue of it being known to achieve plugging/diversion therewith.  One having ordinary skill in the art would recognize an appropriate standard deviation of particle size of the particulates within that of the mean particle size in order to provide for such uniformity since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Alternatively, Shahsavari et al. teaches particulates that can be used as lost circulation additives and in well applications ([0070] wherein the particles are of a controlled size and the size of the average diameter thereof is uniform within a standard deviation of about 6% ([0008]).  Since Shahsavari et al. suggests the application of uniform sized lost circulation particles having a size of the average diameter that is uniform within a standard deviation of about 6%, it would have been obvious to one having ordinary skill in the art to try a uniform particle size lost circulation material in the method of Showalter et al./Showalter et al. in view of Fischer et al. as claimed in order to provide a uniform particle size that allows for plugging the pores of the formation for lost circulation control thereof.
With respect to depending claim 2, Showalter et al. discloses wherein the at least partially expanded lost circulation material at least partially plugs the loss zone ([0017]).
With respect to depending claim 4, Showalter et al. discloses the salt selected from the group as claimed ([0045], wherein chloride salts are disclosed).
With respect to depending claims 7 and 8, Showalter et al. discloses an exemplary compressed lost circulation material wherein an example thereof includes the shell, i.e., binding material, in an amount of about 0.1 to 5 weight percent of the encapsulated microparticle ([0048]).  It is further disclose wherein 100 ppm to about 100,000 ppm of the composition, based on polymer actives is added to the subterranean formation, wherein it is additionally noted the composition may be added to injection water ([0072]).  Although silent to the percentage range for each by weight of the treatment material, given the amounts provided for by Showalter et al., one having ordinary skill in the art would recognize the optimal amount of compressed lost circulation material and binding material to employ in order to achieve the desired plugging of thieve zones therewith since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 9, Showalter et al. discloses wherein the binding material at least partially degrades in response to a wellbore condition ([0045]; [0070]).
With respect to depending claim 12, Showalter et al. discloses wherein the unexpanded volume average particle size diameter of the polymeric microparticle, including the encapsulation material, is between 0.05 to 5,000 microns, wherein in one embodiment, the particle size may be between about 0.1 to about 1.0 microns ([0052]).  It is further noted wherein the compressed lost circulation material, i.e., encapsulated microparticle of Showalter et al., has a particle size of about 5,000 microns or less ([0045]).  Although silent to the more slightly more specific range instantly claimed (the Examiner notes, the instant range is equivalent to 400-4760 microns), given the suggestion of particle size of Showalter et al., one having ordinary skill in the art would recognize the optimal particle size for the compressed lost circulation material of Showalter et al. to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 13, Showalter et al. discloses introducing a second treatment fluid into the wellbore; and allowing the second treatment fluid to contact the compressed lost circulation material in the wellbore, wherein the binding material at least partially degrades in response to contacting the second treatment fluid ([0070], wherein an activating agent may degrade the binding material).
With respect to independent claim 21, Showalter et al. discloses a method comprising: forming a compressed lost circulation material by mixing a binding material with a compressed material and drying the mixture ([0045], wherein a salt and/or adhesive is disclosed as placed on an expandable polymer, i.e., a material in a “compressed” state, as an encapsulant by a technique such as spray drying); introducing a treatment fluid that comprises a base fluid ([0072], i.e. injection water) and the compressed lost circulation material ([0015], wherein the unexpanded size of the base microparticle is disclosed as maintained by the shell of encapsulation, thereby providing for a compressed lost circulation material) into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone ([0063]; [0068], wherein a thief zone is disclosed), the compressed lost circulation material comprising a combination (the Examiner notes p. 6, l. 12-13 and 29-31 of the specification as filed wherein the combination of a binding material and a compressed material is noted as formed by depositing/coating the compressed material with the binding material) of the binding material ([0015], i.e., the shell of encapsulation; [0045], wherein the encapsulation material forms a shell and bonds to the polymer microparticles, and, thereby is deposited/coated thereon) and the compressed material ([0015], the maintained size of the micro-particle noted above); allowing the binding material to at least partially degrade or dissolve ([0045], wherein the shell breaks upon exposure to activating conditions; [0070], wherein degradable materials for the shell are disclosed to degrade); and allowing the compressed lost circulation material to at least partially expand in the subterranean formation ([0015], wherein the base microparticle expands by absorbing the injection fluid/water).
With regard to wherein the manner in which the binder is placed onto the lost circulation material, Showalter suggests exemplary encapsulation methods to include emulsion-based techniques, spray drying, spray coacervation, Wurster process, interfacial polymerization, in situ polymerization, desolvation or a combination of different methods ([0045]).  The reference, however, fails to explicitly disclose wherein one or more solutions comprising the binding material is mixed with the expanded polymer and the mixture dried as claimed.  
Belcher et al. teaches delivery of materials to an underground oil field wherein such are encapsulated in a shell prior to release in the oil field (abstract).  One example of such an encapsulant is a salt which is formed by mixing one or more solutions of binding material in the form of calcium chloride and sodium carbonate with the material to be encapsulated, wherein in a final step, the encapsulated material is dried ([0082]).  Release of such encapsulated treatment agents is further suggested as controlled as the calcium carbonate encapsulate can be dissolved under pH control, thereby enabling delivery of the agent to a target ([0081]).
Since Showalter et al. discloses the use of a salt encapsulant which may be applied to the expandable polymer by a variety of techniques and Belcher et al. suggests a method of forming a carbonate shell used to encapsulate a well treatment material, it would have been obvious to one having ordinary skill in the art to try forming such a salt shell around the expandable polymer of Showalter et al. as suggested by Belcher et al., i.e., by mixing one or more solutions comprising a binding material with the compressed material and drying the mixture, in order to yield a dissolvable carbonate shell on the compressed material that can be released upon triggering so as to release the compressed lost circulation material of Showalter et al. at its intended target location for expansion thereat.  
Showalter et al. discloses wherein an expandable polymer is used as the compressed material within the binder material.  The reference, however, fails to disclose another material for the compressed material and therefore fails to explicitly disclose a material as claimed.  Agrawal et al. teaches expandable polymers used in a well wherein such expand to conform to the shape of the borehole, i.e. the surroundings, thereof wherein such expandable materials include foam ([0012]).  Since Agrawal et al. suggests expandable foam as a type of expandable polymer, it would have been obvious to one having ordinary skill in the art to try an expandable foam in the method of Showalter et al. since such is a known alternative to expandable polymers and capable of expanding to seal off surroundings in the well.  Alternatively, Watson et al. teaches a compressed material within a degradable encapsulant for use in a wellbore wherein the compressed material may be a fiber, fabric, foam or sponge ([0152]-[0154]) and can include materials such as nylon or a polyester ([0028]).  It would have been obvious to one having ordinary skill in the art to try an expandable material such as those suggested by Watson et al. in place of the expandable polymer of Showalter et al. since such are known options of materials that can be contained in a compressed state for subsequent expansion downhole at a location that is intended to be plugged therewith and one having ordinary skill would recognize such as an alternative material suitable for use in achieving such a purpose.
Showalter et al. further discloses wherein the compressed lost circulation material has an average particle size distribution and density to allow for efficient propagation through the pore structure of the hydrocarbon matrix rock ([0015]), as well as wherein the expanded form thereof is engineered to have a particle size distribution that allows it to impede the flow of injected fluid in the pore structure ([0017]), wherein the particles are free to expand so as to plug thief zones ([0072]).  The reference, however, is silent as to wherein upon introduction, the compressed lost circulation material comprises a plurality of particulates having what the instant specification defines as a substantially uniform particle size distribution, i.e., a plurality of particulates wherein the standard deviation of the particle sizes thereof is within 30% of the mean particle size. 
Fischer et al. teaches particles used in well treatment applications as fluid loss additives (abstract) wherein the particles that are used in diverting and plugging applications are disclosed to be of a uniform size (col. 7, l. 39-42).  Since Showalter et al. discloses wherein the particles are used for diverting and plugging, as well as wherein the particle size distribution is such that efficient propagation through the pore structure of the hydrocarbon matrix rock is allowed for, and Fischer et al. teaches a uniform particle size distribution used to allow for plugging/diverting particles to provide for diversion/plugging in a hydrocarbon matrix, it would have been obvious to one having ordinary skill in the art to try a uniform particle size distribution in the method of Showalter et al. since such a size distribution is known for use in well plugging and diversion applications and thus would be capable of efficient propagation through a hydrocarbon formation by virtue of it being known to achieve plugging/diversion therewith.  One having ordinary skill in the art would recognize an appropriate standard deviation of particle size of the particulates within that of the mean particle size in order to provide for such uniformity since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Alternatively, Shahsavari et al. teaches particulates that can be used as lost circulation additives and in well applications ([0070] wherein the particles are of a controlled size and the size of the average diameter thereof is uniform within a standard deviation of about 6% ([0008]).  Since Shahsavari et al. suggests the application of uniform sized lost circulation particles having a size of the average diameter that is uniform within a standard deviation of about 6%, it would have been obvious to one having ordinary skill in the art to try a uniform particle size lost circulation material in the method of Showalter et al./Showalter et al. in view of Fischer et al. as claimed in order to provide a uniform particle size that allows for plugging the pores of the formation for lost circulation control thereof.
With respect to depending claim 22, Showalter et al. discloses wherein the at least partially expanded lost circulation material at least partially plugs the loss zone ([0017]).
With respect to depending claim 24, Showalter et al. discloses the salt selected from the group as claimed ([0045], wherein chloride salts are disclosed).
With respect to depending claim 27, Showalter et al. discloses an exemplary compressed lost circulation material wherein an example thereof includes the shell, i.e., binding material, in an amount of about 0.1 to 5 weight percent of the encapsulated microparticle ([0048]).  It is further disclose wherein 100 ppm to about 100,000 ppm of the composition, based on polymer actives is added to the subterranean formation, wherein it is additionally noted the composition may be added to injection water ([0072]).  Although silent to the percentage range for the compressed material by weight of the treatment material, given the amounts provided for by Showalter et al., one having ordinary skill in the art would recognize the optimal amount of compressed lost circulation material to employ in order to achieve the desired plugging of thieve zones therewith since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to new dependent claims 28, 29, 31 and 32, Showalter et al. discloses salts as noted above, including calcium chloride ([0045]).  Belcher et al. further suggests calcium containing salts wherein the precipitated shell formed of a salt comprises calcium carbonate ([0081]-[0082]).
Claims 11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. in view of Belcher et al. and Agrawal et al. or Watson et al. and Fischer et al. or Shahsavari et al. as applied to claims 1 and 21, respectively, above, and further in view of Potapenko et al. (US 2015/0315886 – cited previously).
With respect to depending claim 11, Showalter et al. discloses wherein the expanded form of lost circulation material disclosed therein is engineered to have a particle size distribution that allows it to impede the flow of injected fluid in the pore structure ([0017]), wherein the particles are free to expand so as to plug thief zones ([0072]).  The reference, however, fails to explicitly disclose wherein the at least partially expanded compressed lost circulation material comprises a plurality of particulate having a multi-modal particle size distribution when expanded as claimed by claim 11.  
Potapenko et al. teaches methods of reducing flow of a treatment fluid in a well in methods that include zonal isolation (abstract) wherein swellable particles are included in a treatment fluid and placed in the location where it is desired to impede the flow of fluid ([0036]-[0038]).  Such particles are used in a manner wherein the particles used to form the plug in the zonal isolation method have a multi-modal size distribution so that the plugs formed have a high solids content and higher mechanical stability; additionally, using multi-modal size distributions allows control of the permeability of the created plug ([0014]-[0023]).  
Since Showalter et al. discloses engineering the particle size distribution of the expanded lost circulation material to impede the flow of injected fluids and Potapenko et al. teaches wherein a multi-modal size distribution provides the plugs formed with a higher mechanical stability and allows for control of the permeability of the created plug in diversion methods, it would have been obvious to one having ordinary skill in the art to engineer the particle size of the expanded lost circulation material of Showalter et al. so that multi-modal particle size distribution is present in order to provide higher mechanical stability of the plug formed therewith.
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. in view of Belcher et al. and Agrawal et al. or Watson et al. and Fischer et al. or Shahsavari et al. as applied to claims 29 and 32, respectively, above, and further in view of Sherman et al. (US 2016/0137912).
Showalter et al. in view of Belcher et al. and Agrawal et al. or Watson et al. and Fischer et al. or Shahsavari et al. suggests the methods as set forth above with respect to claims 29 and 32 wherein Showalter et al. in view of Agrawal et al. suggests the expandable material as a foam, such as an open-cell foam.  The combination, however, is silent to such as a reticulated foam as claimed.  Sherman et al. suggests expandable material used in a well that may be delivered in a compressed state for later expansion at a desired location in a well (abstract) wherein the expandable material can be a reticulated foam that is initially provided in a pre-compressed state ([0022]).  As such, it would have been obvious to one having ordinary skill in the art to try a reticulated foam as the compressed material in the method of Showalter et al. set forth above since such is a known expandable material that can be provided downhole in a pre-compressed state for later expansion therein.  
Claims 1, 2, 4, 7-9, 12, 13, 21, 22, 24, 27-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2011/0048720 – cited previously) in view of Watson et al. and Belcher et al. and Fischer et al. or Shahsavari et al.
With respect to independent claim 1, Diaz et al. discloses a method comprising: 
forming a compressed lost circulation material by placing a binding material ([0012], [0018], [0030], wherein dissolvable polymers are imbibed into compressed foam; [0014], [0040], wherein the compressed foam is encapsulated by a water soluble polymer) onto a compressed material selected from the group as claimed ([0015]; [0034]);
introducing a treatment fluid that comprises a base fluid and the compressed lost circulation material into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone ([0026]-[0027]; [0033]), the compressed lost circulation material comprising a combination of the binding material and the compressed material ([0030]-[0032]);
allowing the binding material to at least partially degrade or dissolve ([0030]; [0032]; [0040]-[0041]); and
allowing the compressed lost circulation material to at least partially expand in the subterranean formation ([0014]; [0026]-[0027]; [0030]; [0032]; [0041]).
Diaz et al. discloses forming the compressed lost circulation material by placing a binding material on/in a compressed material ([0012], [0018], [0030], wherein dissolvable polymers are imbibed into compressed foam; [0014], [0040], wherein the compressed foam is encapsulated by a water soluble polymer).  The reference, however, fails to explicitly provide for wherein the binder comprises a salt that is crystallized or precipitated onto the compressed material as claimed.
The Examiner notes, Diaz et al. discloses wherein the binding material is a dissolvable polymer such as polyvinyl alcohol, various celluloses, gelatin or polyethylene oxide ([0030]; [0034]).  The reference, however, fails to disclose wherein such a binding is a salt.  Watson et al. teaches suitable dissolvable materials used to encapsulate a compressed/compacted well plugging material that is compressed when retained by such a dissolvable material ([0092]; [0100]; [0113]); the well plugging material can include any suitable material such as open cell foam, fiber, fabric, sponge etc. that can expand in the well upon removal of the retaining dissolvable material ([0154]).  Exemplary dissolvable materials include anhydrous boric oxide and/or anhydrous sodium borate, polyvinyl alcohol, polyethylene oxide, salts and carbonates, wherein it is further suggested a rapidly dissolving salt such as sodium or potassium chlorides can be incorporated into a water soluble polymer such as polyvinyl alcohol for the purpose of increasing the dissolution rate thereof ([0090]).  Since Watson et al. suggests dissolvable halide and carbonate salts dissolvable encapsulating materials used to contain a compressed foam, etc., until the dissolving of the encapsulant that allows for the subsequent expansion of the foam, as alternatives to the polyvinyl alcohol and polyethylene oxide dissolvable polymers disclosed by Diaz et al., it would have been obvious to one having ordinary skill in the art to try a halide or carbonate salt as suggested by Watson et al. as an alternative to the dissolvable polymers disclosed by Diaz et al. in order to yield the predictable result of providing a retaining dissolvable material that can maintain a compressed foam until the desired expansion thereof in a well environment.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
With regard to wherein the manner in which such a salt is placed onto the lost circulation material, the combination is silent to wherein the salt is crystallized or precipitated onto the salt.  Belcher et al. teaches delivery of materials to an underground oil field wherein such are encapsulated in a shell prior to release in the oil field (abstract).  One example of such a precipitated encapsulant is calcium carbonate which is formed by precipitating such from a mixture of the well treatment agent with calcium chloride and sodium carbonate ([0082]).  Release of such encapsulated treatment agents is further suggested as controlled as the calcium carbonate encapsulate can be dissolved under pH control, thereby enabling delivery of the agent to a target ([0081]).
Since the combination of Diaz et al. in view of Watson et al. suggests the use of a salt in the form of carbonate binder/shell and Belcher et al. suggests a method of forming a carbonate shell used to encapsulate a well treatment material, it would have been obvious to one having ordinary skill in the art to try forming such a carbonate shell around the compressed material of Diaz et al. as suggested by Belcher et al., i.e., by crystallizing or precipitating a binding material comprising a salt, in order to yield a dissolvable carbonate shell on the compressed material that can be released upon triggering so as to release the compressed lost circulation material of Diaz et al. at its intended target location.  
Diaz et al. suggests wherein the dimensions of the foam are compressed inside the capsules and expand upon release therefrom so as to cure lost circulation therewith ([0040]-[0041]).  The reference, however, is silent as to wherein upon introduction, the compressed lost circulation material comprises a plurality of particulates wherein the standard deviation is as claimed. 
Fischer et al. teaches particles used in well treatment applications as fluid loss additives (abstract) wherein the particles that are used in diverting and plugging applications are disclosed to be of a uniform size (col. 7, l. 39-42).  Since Diaz et al. discloses wherein the particles are used for lost circulation, i.e., diverting the fluid away from more permeable zones by forming a plug thereat, and Fischer et al. teaches a uniform particle size distribution used to allow for plugging/diverting particles to provide for diversion/plugging in a hydrocarbon matrix, it would have been obvious to one having ordinary skill in the art to try a uniform particle size distribution of particles in the method of Diaz et al. since such a size distribution is known for use in well plugging and diversion applications and thus would be capable of efficient propagation through a hydrocarbon formation by virtue of it being known to achieve plugging/diversion therewith.  One having ordinary skill in the art would recognize an appropriate standard deviation of particle size of the particulates within that of the mean particle size in order to provide for such uniformity since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Alternatively, Shahsavari et al. teaches particulates that can be used as lost circulation additives and in well applications ([0070] wherein the particles are of a controlled size and the size of the average diameter thereof is uniform within a standard deviation of about 6% ([0008]).  Since Shahsavari et al. suggests the application of uniform sized lost circulation particles having a size of the average diameter that is uniform within a standard deviation of about 6%, it would have been obvious to one having ordinary skill in the art to try a uniform particle size lost circulation material in the method of Diaz et al./Diaz et al. in view of Fischer et al. as claimed in order to provide a uniform particle size that allows for plugging the pores of the formation for lost circulation control thereof.
With respect to dependent claim 2, Diaz et al. discloses wherein the at least partially expanded lost circulation material at least partially plugs the loss zone ([0014]; [0026]-[0027]; [0030]; [0032]; [0038]; [0041]). 
With respect to dependent claim 4, Diaz et al. in view of Watson et al. and Belcher et al. suggests the salt as claimed (see motivation and explanation above).
With respect to dependent claim 7, Diaz et al. discloses wherein the compressed lost circulation material is present in the treatment fluid in an amount to form a barrier that minimizes or blocks further flow of carrier fluid into the lost circulation zone ([0014]; [0032]).  Although silent to a specific amount thereof that is included in the treatment fluid, since Diaz et al. seeks to control lost circulation therewith in a manner consistent with that which is disclosed in the application as filed, it is the position of the Office that one having ordinary skill in the art would recognize the optimal amount of lost circulation material to include in the treatment fluid of Diaz et al. in order to achieve lost circulation control therewith.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In the instant case, both Diaz et al. and the instant application seek to remedy lost circulation in a subterranean formation experiencing such by placement of a compressed and subsequently expanded lost circulation material therein; additionally the range of the presence for the lost circulation material is extensive and it thus does not appear such an amount is critical.  As such, one of ordinary skill would recognize an optimal amount of the compressed foam of Diaz et al. to employ in order to achieve lost circulation control therewith.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  Since the lost circulation material of Diaz et al. is suggested as achieving lost circulation control, as is Applicant’s compressed material, it does not appear that such would be considered an unexpected result of using the presently claimed concentration, and, as such, the determination of percent of lost circulation material to include would be achievable through routine experimentation in the art.
With respect to dependent claim 8, Diaz et al. discloses wherein the capsule coating is placed upon the compressed material, as noted above.  The reference, however, fails to disclose an amount of such in the treatment fluid by weight.  It is the position of the Office one having ordinary skill in the art would recognize an optimal amount of binding material to employ in the method of Diaz et al. in view of Watson et al. and Belcher et al. in order to maintain the desired degree of compression of the foam of Diaz et al. prior to the compressed lost circulation material being released so as to expand and control lost circulation therewith.  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).
With respect to dependent claim 9, Diaz et al. in view of Watson et al. suggests wherein the binding material at least partially degrades in response to a wellbore condition ([0032], Diaz et al.; [0082]-[0087], Watson et al.).
With respect to dependent claim 12, Diaz et al. suggests wherein the compressed material is compressed inside a capsule having a length that may vary from 1 cm to 5 cm and diameter from 1 mm to 30 mm ([0036]).  Since the diameter of the capsule encompasses a size within the range instantly claimed of 4 mesh (1.19 mm) to 40 mesh (0.4 mm), it is the position of the Office it would have been obvious to one having ordinary skill in the art the instant size would have been obvious to one having ordinary skill in the art given the diameter size suggestions of Diaz et al..  Additionally, it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In the instant case, both Diaz et al. and the instant application seek to remedy lost circulation in a subterranean formation experiencing such by placement of a compressed and subsequently expanded lost circulation material therein.  As such, one of ordinary skill would recognize an optimal size of the material to employ in order to achieve lost circulation control therewith.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed size range as critical and it is unclear if any unexpected results are achieved by using such.  Since the lost circulation material of Diaz et al. is suggested as achieving lost circulation control, as is Applicant’s compressed material, it does not appear that such would be considered an unexpected result of using the presently claimed concentration, and, as such, the determination of optimal size thereof would be achievable through routine experimentation in the art.
With respect to dependent claim 13, Diaz et al. discloses wherein the binder degrades in the wellbore ([0032]).  Watson et al. further suggests wherein the materials noted therein, i.e., including carbonates, may degrade by exposure to fluid having a certain pH ([0082]-[0087]).  Belcher et al., as noted above suggests degradation of the carbonate binder/encapsulant with an acid (see explanation in rejection of claim 1, above).  As such, it would have been obvious to one having ordinary skill in the art to introduce a second treatment fluid into the wellbore and allow such to contact the compressed lost circulation material of Diaz et al. in view of Watson et al. and Belcher et al. in order to trigger the release of the compressed material therefrom at the desired time/location so as to form the expanded lost circulation control material thereat.  

With respect to independent claim 21, Diaz et al. discloses a method comprising: 
forming a compressed lost circulation material by mixing a binding material ([0012], [0018], [0030], wherein dissolvable polymers are imbibed into compressed foam; [0014], [0040], wherein the compressed foam is encapsulated by a water soluble polymer) with a compressed material selected from the group as claimed ([0015]; [0034]); 
introducing a treatment fluid that comprises a base fluid and the compressed lost circulation material into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone ([0026]-[0027]; [0033]), the compressed lost circulation material comprising a combination of the binding material and the compressed material ([0030]-[0032]);
allowing the binding material to at least partially degrade or dissolve ([0030]; [0032]; [0040]-[0041]); and
allowing the compressed lost circulation material to at least partially expand in the subterranean formation ([0014]; [0026]-[0027]; [0030]; [0032]; [0041]).
Diaz et al. discloses forming the compressed lost circulation material by placing a binding material on/in a compressed material ([0012], [0018], [0030], wherein dissolvable polymers are imbibed into compressed foam; [0014], [0040], wherein the compressed foam is encapsulated by a water soluble polymer).  The reference, however, fails to disclose wherein the bidning material comprises a salt and wherein one or more solutions of the binding material is mixed with a compressed material and the mixture dried as claimed.  The Examiner notes, Diaz et al. discloses wherein the binding material is a dissolvable polymer such as polyvinyl alcohol, various celluloses, gelatin or polyethylene oxide ([0030]; [0034]).  
Watson et al. teaches suitable dissolvable materials used to encapsulate a compressed/compacted well plugging material that is compressed when retained by such a dissolvable material ([0092]; [0100]; [0113]); the well plugging material can include any suitable material such as open cell foam, fiber, fabric, sponge etc. that can expand in the well upon removal of the retaining dissolvable material ([0154]).  Exemplary dissolvable materials include anhydrous boric oxide and/or anhydrous sodium borate, polyvinyl alcohol, polyethylene oxide, salts and carbonates, wherein it is further suggested a rapidly dissolving salt such as sodium or potassium chlorides can be incorporated into a water soluble polymer such as polyvinyl alcohol for the purpose of increasing the dissolution rate thereof ([0090]).  Since Watson et al. suggests dissolvable halide and carbonate salts dissolvable encapsulating materials used to contain a compressed foam, etc., until the dissolving of the encapsulant that allows for the subsequent expansion of the foam, as alternatives to the polyvinyl alcohol and polyethylene oxide dissolvable polymers disclosed by Diaz et al., it would have been obvious to one having ordinary skill in the art to try a halide or carbonate salt as suggested by Watson et al. as an alternative to the dissolvable polymers disclosed by Diaz et al. in order to yield the predictable result of providing a retaining dissolvable material that can maintain a compressed foam until the desired expansion thereof in a well environment.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
With regard to wherein the manner in which such a salt is placed onto the lost circulation material, the combination is silent to wherein a salt solution is mixed with the material and dried as claimed.  Belcher et al. teaches delivery of materials to an underground oil field wherein such are encapsulated in a shell prior to release in the oil field (abstract).  One example of such is a precipitated encapsulant of calcium carbonate which is formed by precipitating such from a mixture of the well treatment agent with solutions of calcium chloride and sodium carbonate in which the final product obtained therefrom is dried ([0082]).  Release of such encapsulated treatment agents therefrom is further suggested as controlled as the calcium carbonate encapsulate can be dissolved under pH control, thereby enabling delivery of the agent to a target ([0081]).
Since the combination of Diaz et al. in view of Watson et al. suggests the use of a salt in the form of carbonate binder/shell and Belcher et al. suggests a method of forming a carbonate shell used to encapsulate a well treatment material, it would have been obvious to one having ordinary skill in the art to try forming such a carbonate shell around the compressed material of Diaz et al. as suggested by Belcher et al., i.e., by mixing solutions of a binding material, such as a salt, and drying the resulting mixture obtained therefrom, in order to yield a dissolvable carbonate shell on the compressed material that can be released upon triggering so as to release the compressed lost circulation material of Diaz et al. at its intended target location.  
Diaz et al. suggests wherein the dimensions of the foam are compressed inside the capsules and expand upon release therefrom so as to cure lost circulation therewith ([0040]-[0041]).  The reference, however, is silent as to wherein upon introduction, the compressed lost circulation material comprises a plurality of particulates wherein the standard deviation is as claimed. 
Fischer et al. teaches particles used in well treatment applications as fluid loss additives (abstract) wherein the particles that are used in diverting and plugging applications are disclosed to be of a uniform size (col. 7, l. 39-42).  Since Diaz et al. discloses wherein the particles are used for lost circulation, i.e., diverting the fluid away from more permeable zones by forming a plug thereat, and Fischer et al. teaches a uniform particle size distribution used to allow for plugging/diverting particles to provide for diversion/plugging in a hydrocarbon matrix, it would have been obvious to one having ordinary skill in the art to try a uniform particle size distribution of particles in the method of Diaz et al. since such a size distribution is known for use in well plugging and diversion applications and thus would be capable of efficient propagation through a hydrocarbon formation by virtue of it being known to achieve plugging/diversion therewith.  One having ordinary skill in the art would recognize an appropriate standard deviation of particle size of the particulates within that of the mean particle size in order to provide for such uniformity since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Alternatively, Shahsavari et al. teaches particulates that can be used as lost circulation additives and in well applications ([0070] wherein the particles are of a controlled size and the size of the average diameter thereof is uniform within a standard deviation of about 6% ([0008]).  Since Shahsavari et al. suggests the application of uniform sized lost circulation particles having a size of the average diameter that is uniform within a standard deviation of about 6%, it would have been obvious to one having ordinary skill in the art to try a uniform particle size lost circulation material in the method of Diaz et al./Diaz et al. in view of Fischer et al. as claimed in order to provide a uniform particle size that allows for plugging the pores of the formation for lost circulation control thereof.
With respect to dependent claim 22, Diaz et al. discloses wherein the at least partially expanded lost circulation material at least partially plugs the loss zone ([0014]; [0026]-[0027]; [0030]; [0032]; [0038]; [0041]). 
  With respect to dependent claim 24, Diaz et al. in view of Watson et al. and Belcher et al. suggests the salt as claimed (see motivation and explanation above).
With respect to dependent claim 26, Diaz et al. discloses wherein the compressed material is selected from the group as claimed ([0015]; [0034]).
With respect to dependent claim 27, Diaz et al. discloses wherein the compressed lost circulation material is present in the treatment fluid in an amount to form a barrier that minimizes or blocks further flow of carrier fluid into the lost circulation zone ([0014]; [0032]).  Although silent to a specific amount thereof that is included in the treatment fluid, since Diaz et al. seeks to control lost circulation therewith in a manner consistent with that which is disclosed in the application as filed, it is the position of the Office that one having ordinary skill in the art would recognize the optimal amount of lost circulation material to include in the treatment fluid of Diaz et al. in order to achieve lost circulation control therewith.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In the instant case, both Diaz et al. and the instant application seek to remedy lost circulation in a subterranean formation experiencing such by placement of a compressed and subsequently expanded lost circulation material therein; additionally the range of the presence for the lost circulation material is extensive and it thus does not appear such an amount is critical.  As such, one of ordinary skill would recognize an optimal amount of the compressed foam of Diaz et al. to employ in order to achieve lost circulation control therewith.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  Since the lost circulation material of Diaz et al. is suggested as achieving lost circulation control, as is Applicant’s compressed material, it does not appear that such would be considered an unexpected result of using the presently claimed concentration, and, as such, the determination of percent of lost circulation material to include would be achievable through routine experimentation in the art.
Claims 11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. in view of Watson et al. and Belcher et al. and Fischer et al. or Shahsavari et al. as applied to claims 1 and 21 above, and further in view of Potapenko et al..
With respect to depending claim 11, Diaz et al. discloses wherein the expanded form of lost circulation material disclosed seals formation voids ([0042]).  The reference, however, fails to explicitly disclose wherein the at least partially expanded compressed lost circulation material comprises a plurality of particulate having a multi-modal particle size distribution when expanded as claimed by claim 11.  
Potapenko et al. teaches methods of reducing flow of a treatment fluid in a well in methods that include zonal isolation (abstract) wherein swellable particles are included in a treatment fluid and placed in the location where it is desired to impede the flow of fluid ([0036]-[0038]).  Such particles are used in a manner wherein the particles used to form the plug in the zonal isolation method have a multi-modal size distribution so that the plugs formed have a high solids content and higher mechanical stability; additionally, using multi-modal size distributions allows control of the permeability of the created plug ([0014]-[0023]).  
Since Diaz et al. discloses a particle size distribution of the expanded lost circulation material to impede the flow of injected fluids and Potapenko et al. teaches wherein a multi-modal size distribution provides the plugs formed with a higher mechanical stability and allows for control of the permeability of the created plug in diversion methods, it would have been obvious to one having ordinary skill in the art to engineer the particle size of the expanded lost circulation material of Diaz et al. so that multi-modal particle size distribution is present in order to provide higher mechanical stability of the plug formed therewith.
With respect to new dependent claims 28, 29, 31 and 32, Belcher et al. suggests calcium containing salts wherein the precipitated shell formed of a salt comprises calcium carbonate ([0081]-[0082]; see motivation as set forth above).
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. in view of Watson et al. and Belcher et al. and Fischer et al. or Shahsavari et al. as applied to claims 1 and 21 above, and further in view of Sherman et al..
Diaz et al. suggests the expandable material as a foam, such as an open-cell foam, as cited above.  The reference, however, is silent to such as a reticulated foam as claimed.  Sherman et al. suggests expandable material used in a well that may be delivered in a compressed state for later expansion at a desired location in a well (abstract) wherein the expandable material can be a reticulated foam that is initially provided in a pre-compressed state ([0022]).  As such, it would have been obvious to one having ordinary skill in the art to try a reticulated foam as the compressed material in the method of Diaz et al. set forth above since such is a known expandable material that can be provided downhole in a pre-compressed state for later expansion therein.  

	Response to Arguments
Applicant’s arguments and amendments made with respect to the rejection(s) of claim(s) under 35 USC 112, as set forth in the previous office action, have been fully considered and are persuasive.  As such, the 35 USC 112 rejections, as set forth therein, have been withdrawn.
With regard to the prior art, Applicant asserts the prior art of record fails to provide all of the instantly claimed subject matter and notes independent claim 1 was amended to include the subject matter of dependent claims 6 and 10 while independent claim 21 was amended to include that of dependent claims 23, 25 and 10.  Applicant asserts none of the prior art combinations teach each and every element now claimed.
The Examiner respectfully disagrees.  Although the rejections of claim 21 and its dependents as unpatentable over Diaz in view of Collins has been withdrawn, the Examiner notes the features of dependent claims 6 and 10, as well as of claim 26, now included in claim 21, were previously rejected over the prior art, and, as such, the rejections made with respect thereto have been maintained through their incorporation into the rejections of claims 1 and 21.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/09/22